Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Andrew Morabito on 07/27/2021.

The application has been amended as follows:	
	Please amend claim 1 as follows:
Claim 1. A method for evaluating and assessing a presentation for deviations, the method comprising: 
receiving, by one or more processors, a first set of materials, wherein the first set of materials are associated with a presentation syllabus; 
receiving, by the one or more processors, a recording of the presentation, wherein the presentation includes video and audio data; 
manipulating, by the one or more processors, the first set of materials, and the video and audio data to create a compilation of the presentation; 
comparing, by the one or more processors, audio and visual aspects of the compilation to a predetermined set of requirements, wherein the predetermined set of 
analyzing, by the one or more processors, a first set of data for markers, wherein the markers are associated with a specific topic of the first set of materials; 
incorporating, by the one or more processors, the markers into the video and audio data, wherein the specific topic is identified in the video and audio data; 
indexing, by the one or more processors, each instance where one of the predetermined set of requirements is triggered based on a discrepancy in the compilation and the predetermined set of requirements; and generating, by the one or more processors, an interactive report based on the indexing. 
Allowable Subject Matter
Claims 1, 4-6, 8, 9, 12, 13, 15-17 and 19-21 are allowed.
Reasons for Allowance
The following is an examiner's statement of reasons for allowance:
Claim Objections  
	Applicant’s amendment resolves the previous claim objections.
Rejections under 35 U.S.C. 112  
	Applicant’s amendment resolves the previous issues under 35 U.S.C. 112(b).
Rejection under 35 U.S.C. 103
	The previous rejections under 35 U.S.C. 103 are withdrawn in view of Applicant’s amendment and remarks submitted 05/24/2021 (Applicant Arguments/Remarks Made in an Amendment, REMARKS, pages 6-12). These arguments represent the basis for a finding of allowability.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDDY SAINT-VIL whose telephone number is (571)272-9845.  The examiner can normally be reached on Mon-Fri 6:30 AM -6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xuan Thai can be reached on (571) 272-7147.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EDDY SAINT-VIL/Primary Examiner, Art Unit 3715